                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Gary Thomas, Ferris Harvley,
SMT, SS, and LB,                             )
                                             )
                      Plaintiffs,            )
                                             )       Civil Action No. 6:18-cv-03140-TMC
       v.                                    )
                                             )                    ORDER
South Carolina Department of Social          )
Services, Porcha Moore, Hannah Purnell,      )
Gail Henson, Patricia Agger, Patience        )
Johnson, Avery Martin, Susan Alford,         )
Pam Bryant, Katie Whaley, Rosemerry          )
Felder-Commander, Mindy Zimmerman,           )
Matthew P. Turner, and Joan Meachum,         )
                                             )
                      Defendants.            )

       This matter is before the court on Plaintiffs’ Motion for Emergency Injunctive Relief.

(ECF No. 4). In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02, D.S.C., this

matter was referred to a magistrate judge for pretrial handling. Before the court is the magistrate

judge’s Report and Recommendation (“Report”), recommending that the court deny the Motion

for Emergency Injunctive Relief (ECF No. 4). (ECF No. 9). Plaintiffs were advised of their right

to file objections to the Report and of the potential consequences of not filing timely objections.

(ECF No. 9-1). However, Plaintiffs filed no objections to the Report, and the time to do so has

now run.

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–

71 (1976). In the absence of objections, this court is not required to provide an explanation for

adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but


                                                 1
instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the magistrate judge’s Report (ECF No. 9), which is incorporated

herein by reference. Accordingly, Plaintiffs’ Motion for Emergency Injunctive Relief (ECF No.

4) is DENIED.

       IT IS SO ORDERED.


                                                     s/Timothy M. Cain
                                                     United States District Judge

Anderson, South Carolina
December 14, 2018


                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                2
